                                      Case 2:18-bk-58039                 Doc 15    Filed 02/21/19 Entered 02/21/19 10:32:07                              Desc
                                                                                        Page 1 of 1
                                                                                     FORM 1                                                                                                     Page: 1
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
Case Number:         18-58039 CKP                                                                                 Trustee:                        Larry J. McClatchey
Case Name:           Britney Nicole Randolph                                                                      Filed (f) or Converted (c):     12/28/18 (f)
                                                                                                                  D0HHWLQJ'DWH           02/15/19
Period Ending: 02/21/19                                                                                           Claims Bar Date:                05/22/19

                                         1                                        2                              3                           4                   5                         6
                                                                                                        Estimated Net Value                                                           Asset Fully
                                                                               Petition/           (Value Determined By Trustee,         Property            Sale/Funds            Administered (FA)/
                                 Asset Description                           Unscheduled              Less Liens, Exemptions,          Abandoned             Received by            Gross Value of
 Ref #                (Scheduled And Unscheduled (u) Property)                  Values                    and Other Costs)          2$ D$EDQGRQ        the Estate           Remaining Assets

  1      Single Family Home 10962 Grant Lane Pickerington OH 43147                 206,080.00                          61,104.30                                            0.00          FA
         -0000 Fairfield county
         (see footnote)
  2      Household goods and furnishings, including but not limitedto:                1,550.00                               0.00                                           0.00          FA
         large and small appliances, , kitchen, dining room,
         bedroom,living room furniture and furnishings, musical
         instruments andlawn and garden.
  3      Household Electronics which includes 2 smart TVs and 2                       1,250.00                               0.00                                           0.00          FA
         iphones
  4      Wearing apparel.                                                              600.00                                0.00                                           0.00          FA

  5      Items of jewelry.                                                                 50.00                             0.00                                           0.00          FA

  6      Cash on hand                                                                      13.23                             0.00                                           0.00          FA

  7      Huntington Bank                                                               803.60                                0.00                                           0.00          FA

  8      Huntington Bank                                                                   30.00                             0.00                                           0.00          FA

  9      FSA                                                                           100.99                                0.00                                           0.00          FA

  10     Molina Healthcare                                                             458.97                                0.00                                           0.00          FA

  11     Possible tax refund                                                                0.00                             0.00                                           0.00                6,268.00

TOTALS (Excluding Unknown Values)                                                 $210,936.79                         $61,104.30                                           $0.00               $6,268.00
Regarding Property #1        Keep

Major activities affecting case closing:
REPORT NO.: 1 (February, 2019) Trustee is seeking turnover of Debtor's tax refunds.

Initial Projected Date of Final Report (TFR): September 30, 2019                                      Current Projected Date of Final Report (TFR): September 30, 2019

               February 21, 2019                                                                                        /s/ Larry J. McClatchey
                     Date                                                                                               Larry J. McClatchey
